Name: 2008/311/EC,Euratom: Council Decision of 14 April 2008 appointing an Irish member to the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/31 COUNCIL DECISION of 14 April 2008 appointing an Irish member to the European Economic and Social Committee (2008/311/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2006/651/EC, Euratom (1), Having regard to the proposal submitted by the Irish Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has fallen vacant following the resignation of Mr Arthur FORBES, HAS DECIDED AS FOLLOWS: Article 1 Ms Heidi LOUGHEED, Head of IBEC Europe, is hereby appointed a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 14 April 2008. For the Council The President I. JARC (1) OJ L 269, 28.9.2006, p. 13. Decision as amended by Decision 2007/622/EC, Euratom (OJ L 253, 28.9.2007, p. 39).